October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       RALPH O. DOUGLAS, Appellant

NO. 14-12-00699-CV                          V.

                HONORABLE BRADY G. ELLIOTT, Appellee
                   ________________________________

     This cause, an appeal from the judgment in favor of appellee, Honorable
Brady G. Elliott, signed June 28, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Ralph O. Douglas to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.